Title: To George Washington from Major General Stirling, 26 February 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Baskenridge [N.J.] Febr: 26: 1777.

I had the Honour of receiveing your Excellencys letter of Yesterday’s date with the Several Inclosures. on Communicating the Contents of the Letter to Capt. Thruston he was perfectly Satisfyed with the propriety of reasons which determined your Excellency’s Conduct with regard to his Commission, the rest of the Gentlemen will feel great Satisfaction in receiveing their Certificates.
I now send the Eight prisoners mentioned in my last taken on Saturday

& Sunday last, the latter all agree that the troops which Came from Rhode Island were the third Brigade of Brittish, 6 Companies of the 3d Battalion of Granadiers & 6 Cos. of 3d Bat: of Light Infantry; that they all remain Quarterd on Ship Board, that the talk is that they are to remain in those Quarters ’till the weather is fit for Encamping, that this Body of Men landed on Sunday Morning about Six oClock, without any provision Rum or Packs and expected to have been out only a few hours, but in following our people in the Morning were drawn out further than was intended, that several Waggonloads of Wounded were Carried off. Two deserters from the 5th Regiment were brought in this Morning, they say they were quarterd at the Landing Bridge, that 400 Men went out from thence on Sunday Morning and returned at Night with thirty odd Wounded, that it was said they had buried 15 dead in one hole. how it can be that these should Come all the way from Woodbridge I can not Conceive, the Prisoners deny that any such party Joined the Troops from Amboy, and say their Wounded were sent towards Amboy: Indeed Colonel Baker Johnston had an Affair with a party he took for their picket but by his Account of it, it did not Continue long enough to have had such an Effect.
I enclose your Excellency an Account of the Corps that Compose General Howe’s Army & their Stations from the best Accounts I have been Able to Collect, by which you will be Able to form some Idea of their Strenght. the Regiments of the first Six Brigades do not on an Average exceed 200 Men Each.
The Letter to W. Washington Esqr. went this Morning by Governor Johnston. I am very Sincerely your Excellency’s Most Obedient and Affectionate Humble Servant

Stirling,


Colonel Willson dyed the Night before last of an Inflamation of the Lungs. There is now no feild Officer belonging to that Regiment except Major Butler who Joined them two day’s ago.

